Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 15-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0260483 to Chinn in view in view of U.S. Pub. No. 2007/0000057 to Ward.
Claim 1, 6, and 20, Chinn discloses a person support apparatus comprising a deck 14 having a seat section, a leg section, and a back section; a primary lift 12 mounted to said deck to raise said deck relative to a supporting floor surface; and a coupler 24 mounted to said deck to releasably couple said deck to an auxiliary lift 12 wherein when coupled to the deck said auxiliary lift is configured to provide sole support for the deck [0021](fig. 1) wherein said auxiliary lift capable of being reconfigurable between a first configuration and a second configuration, said first configuration having a first height, said second configuration having a second height, and said second height being greater than said first height and a third configuration having a third height greater 
Claim 2-3, Chinn discloses the person support apparatus wherein said coupler or said engagement structure comprises a quick release coupler, a manually operable release [0021].
Claims 4, 11-12, and 19-20, Chinn discloses the person support apparatus, wherein the couplers are mounted to said seat section and a pair of legs being pivotally mounted to said seat section of said deck for movement between a first orientation wherein said pair of legs are in a folded position and a second orientation wherein said pair of legs are in an unfolded position. 
Claim 7, Chinn discloses the person support apparatus wherein said auxiliary lift comprises a pair of X-frames (fig. 1 -3)[0029].
Claims 8-10, Chinn discloses the person support apparatus wherein a primary lift including a wheel (50,52) is capable of raising said deck relative to a supporting floor or ground surface, but is silent to a minimum height being greater than said first height of said auxiliary lift to allow said auxiliary lift to be positioned under said deck when said auxiliary lift is in said first configuration. Selecting a range of values is considered an obvious modification and it would have been obvious for one having ordinary skill in 
Claim 13, Chinn discloses the person support apparatus wherein said auxiliary lift includes a second coupler 22 to be engaged by said coupler on said deck [0021].
Claims 14, 21, and 24 Chinn, as modified, discloses the person support apparatus wherein said auxiliary lift includes a base and a plurality of caster wheels mounted to said base, each caster wheel rotatably mounted to said base about a horizontal axis wherein said caster wheels capable of being moved between (1) nonoperative positions wherein said caster wheels are capable of being positioned for disengagement from the supporting floor underneath the cot or ground surface and (2) operative positions wherein the caster wheels are positioned for engagement with the supporting floor or ground surface [0024]. Chinn is silent to a holding means comprising magnets. Selecting from a plethora of known holding means is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select magnets yielding predictable results that provide an equivalent and alternative means hold the casters in a non-operative position.
Claim 15, Chinn discloses the person support apparatus further comprising side rails mounted to said seat section (fig. 1).

Claim 17, Chinn disclose the person support apparatus wherein said leg section and said back section are pivotal into a seat configuration wherein said back section is generally upright with respect to said seat section and said leg section is angled laterally downwardly with respect to said seat section (fig. 1).

Claim 22, Chinn discloses the person support apparatus wherein said caster wheels are capable of moving between their non-operative positions to their operative positions under the force of gravity.
Claim 23, Chinn discloses the person support apparatus system further comprising depending members (30,32,34,365) at said deck to urge said caster wheels to move between their operative positions to their non-operative positions.
Claim 25, Chinn discloses the person support apparatus system wherein each respective caster wheel of said caster wheels includes an actuator to move said respective caster wheel between its non-operative position and its operative position [0029]. 
Claims 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0260483 to Chinn in view in view of U.S. Pub. No. 2007/0000057 to Ward, and further in view of U.S. Pub. No. 2009/0172883 to Benedict et al. 	
Claims 16 and 26, Chinn discloses the person support apparatus system, but is silent to a hydraulic cylinder and pivotal side rails.  Benedict discloses drivers comprising a hydraulic cylinder [0031]-[0033] and side rails 32 are pivotally mounted to a seat section and movable between a raised position and a lowered position [0026].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ hydraulic cylinders and side rails as taught by Benedict yielding 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 10-23, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673